Citation Nr: 0812612	
Decision Date: 04/16/08    Archive Date: 05/01/08

DOCKET NO.  05-35 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
gastritis. 

2. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
plantar fasciitis.  


ATTORNEY FOR THE BOARD

Ann-Monique Clark, Associate Counsel


INTRODUCTION

The veteran had active service from December 1968 until July 
1970. He subsequently served in the National Guard from June 
1999 to July 1999.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in San Juan, 
Puerto Rico.

While an appeal was initiated with regards to entitlement to 
service connection for acute plantar fasciitis, the Board 
notes that the veteran has previously raised a claim for a 
bilateral heal condition, which was finally denied in a May 
2000 rating decision.  To the extent possible the BVA has 
limited its analysis to acute plantar fasciitis.   


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the subjective 
evidence of record reflects persistent abdominal pain; 
objectively there is no clinical evidence of multiple small 
eroded or ulcerated areas. 

2.  In an unappealed September 2000 rating decision, the RO 
denied a claim of entitlement to service connection for acute 
plantar fasciitis.  

3.  The evidence added to the record since September 2000, 
when viewed by itself or in the context of the entire record, 
does not relate to an unestablished fact necessary to 
substantiate the claim. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 10 percent for the veteran's gastritis have not been met. 
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.110, 4.112, 
4.113, 4.114, Diagnostic Code (DC) 7399-7307 (2007). 

2.  The September 2000 rating decision which denied the 
veteran's claim of entitlement to service connection for 
acute plantar fasciitis is final.  38 U.S.C.A. § 7105 (West 
2002).

3.  The evidence received subsequent to the September 2000 RO 
decision is not new and material and the requirements to 
reopen a claim of entitlement to service connection for acute 
plantar fasciitis have not been met.  38 U.S.C.A. §§ 5108, 
5103(a), 5103A, 5107(b), 7105 (West 2002); 38 C.F.R. 
§§ 3.156, 3.159 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the veteran's 
claims folder.   Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claims.  

I.  Entitlement to a Rating in Excess of 10 Percent for 
Gastritis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2007).  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Throughout the rating period on appeal the veteran is 
assigned a 10 percent evaluation for gastritis pursuant to DC 
7399-7307.  Under that Code section, a 10 percent evaluation 
applies where the evidence shows chronic hypertrophic 
gastritis with small nodular lesions and symptoms.  In order 
to be assigned the next-higher 30 percent rating, the 
evidence must show chronic gastritis with multiple small 
eroded or ulcerated areas and symptoms. 

The Board has reviewed the evidence of record and finds that 
the evidence does not support an award of the next-higher 30 
percent rating under DC 7307.  Indeed, the competent evidence 
does not demonstrate multiple small eroded or ulcerated 
areas. While the record does contain one outpatient record in 
November 2004 which diagnoses chronic gastritis, there were 
no signs of multiple small eroded or ulcerated areas.   

A VA examination in January 2005 diagnosed the veteran with 
moderate gastritis and duodenitis.  At the examination the 
veteran denied dysphasia, hematemesis or melena, and nausea.  
The veteran stated that he did have epigastric pain on a 
weekly basis, on and off every two days after eating.  A VA 
outpatient record dated in March 2005 noted that the 
veteran's esophagus appeared with a very small hernia but 
that there was no esophagitis. 

The Board has also considered whether any alternate 
Diagnostic Codes could serve as a basis for a higher rating 
here.  However, no other relevant Diagnostic Codes have been 
identified in the present case.  

The Board acknowledges the veteran's claim that his gastritis 
condition has worsened.  In this regard, the veteran is 
competent to give evidence about symptoms that he has 
experienced. See Layno v. Brown, 6 Vet. App. 465 (1994).  
However, the veteran has not endorsed symptomatology 
consistent with the next-higher 30 percent evaluation.  
Moreover, as previously discussed, such symptomatology has 
not been objectively demonstrated in the record.  

In conclusion, there is no basis for an evaluation in excess 
of 10 percent for gastritis for any portion of the rating 
period on appeal. As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990). 

Additionally, the evidence does not reflect that the 
disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
assignment of an extra-schedular evaluation under 38 C.F.R. 
§ 3.321 (2007) is not warranted.


II.  New and Material Evidence to Reopen Claim for Acute 
Plantar Fasciitis

The veteran is claiming entitlement to service connection for 
acute plantar fasciitis. The Board observes that the RO 
initially denied service connection for acute plantar 
fasciitis in September 2000. 
  
The RO determined that the veteran was suffering from acute 
plantar fasciitis prior to his inactive duty for training 
(INACDUTRA) from June 1999 to July 1999 and that the disorder 
was not aggravated during such INACDUTRA.  The veteran did 
not appeal that decision and it became final. See 38 U.S.C.A. 
§ 7105 (West 2002).  

Based on this procedural history, the issue for consideration 
as to acute plantar fasciitis is whether new and material 
evidence has been received since the last final denial to 
reopen the claim.  

Under 38 C.F.R. § 3.156(a), "new" evidence is defined as 
evidence not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a) (2007).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  

The VA may then proceed to evaluate the merits of the claim 
on the basis of all evidence of record, but only after 
ensuring that the duty to assist the veteran in developing 
the facts necessary for his claim has been satisfied.  See 
Elkins v. West, 12 Vet. App. 209 (1999); but see 38 U.S.C.A. 
§ 5103A (West 2002) (eliminates the concept of a well-
grounded claim).

As previously noted, the veteran's claim for acute plantar 
fasciitis was originally considered in September 2000.  At 
that time, the evidence of record included outpatient reports 
dated prior to 1999 and a DD Form 261 (a report of 
investigation line of duty and misconduct status, dated in 
July 1999). 
 
A clinical record from the veteran's tour of active duty in 
1969, from Camp Pendleton, show complaints and treatment for 
heel pain.  Separation examination in 1970 was normal.  
However, following discharge from active duty in 1970 but 
before the commencement of the veteran's INACDUTRA in 1999, 
the record shows treatment for heel pain.  Specifically, heel 
pain is documented in VA outpatient treatment records dated 
1988.  

During INACDUTRA in July 1999, a DD Form 261 reflects 
treatment for pain in both feet.  The diagnosis was bilateral 
plantar tendonitis.  The injury was found to have been in the 
line of duty.  

Based on the above medical records the RO found that the 
veteran's acute plantar fasciitis preexisted INACDUTRA 
training in 1999 and was not aggravated by such service.  In 
this regard, it is noted that temporary or intermittent 
flare-ups of a preexisting injury or disease are not 
sufficient to be considered "aggravation in service" unless 
the underlying condition, as contrasted with symptoms, has 
worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); 
Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  Accordingly, "a 
lasting worsening of the condition" -- that is, a worsening 
that existed not only at the time of separation but one that 
still exists currently -- is required.  See Routen v. Brown, 
10 Vet. App. 183, 189 n. 2 (1997); see also Verdon v. Brown, 
8 Vet. App. 529, 538 (1996).

Evidence added to the record since the time of the last final 
RO denial in September 2000 includes VA outpatient treatment 
documents and private treatment records dated between April 
1996 and October 2000.  These records cite numerous diagnoses 
of plantar fasciitis and also additionally note both plantar 
pain and foot pain.  

The evidence detailed above was not previously before the RO.  
While "new," the evidence added to the record subsequent to 
the last final RO decision in September 2000 is not material.  
Indeed, such evidence does not relate to an unestablished 
fact necessary to substantiate the claim.  

The veteran's original claim was denied because the RO 
determined that there was no evidence to show that acute 
plantar fasciitis was aggravated during his period of 
INACDUTRA.  Such evidence remains lacking.  Indeed, there is 
no documented treatment referable to bilateral plantar 
fasciitis after 2000.  Therefore, the evidence submitted 
subsequent to the last final determination in September 2000 
at most indicates transient periods of acute plantar 
fasciitis, but does not tend to demonstrate a permanent 
worsening.  Again, there are is no evidence of treatment in 
over seven years.  Moreover, the recent evidence does not 
contain any competent opinions on the question of 
aggravation.

Therefore, material evidence as contemplated under 38 C.F.R. 
§ 3.156(a) has not here been received.  Consequently, the 
request to reopen the previously denied claim must fail.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

In this case, the notice letter provided to the veteran in 
February 2005 included the criteria for reopening a 
previously denied claim, the criteria for establishing 
service connection, and information concerning why the claim 
was previously denied.  Consequently, the Board finds that 
adequate notice has been provided, as he was informed about 
what evidence was necessary to substantiate the elements 
required to establish service connection that were found 
insufficient in the previous denial.  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant' s employment 
and daily life.  Vazquez-Flores v. Peake, No. 05-0355 (U.S. 
Vet. App. January 30, 2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Vazquez-Flores, slip 
op. at 5-6. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in 
December 2004, prior to the initial RO decision that is the 
subject of this appeal.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  He was 
also asked to submit evidence and/or information in his 
possession to the RO.  

The Board acknowledges that the VCAA letter sent to the 
veteran in December 2004 does not meet the requirements of 
Vazquez-Flores and is not sufficient as to content and 
timing, creating a presumption of prejudice.  Nonetheless, 
such presumption has been overcome for the reasons discussed 
below.   

In this case, the veteran was provided with correspondence 
regarding what was needed to support his claim.  
Specifically, in September 2005 a statement of the case set 
forth the diagnostic criteria for the disability at issue and 
also included the provisions of 38 C.F.R. § 4.1, which 
references impairment in earning capacity as a rating 
consideration.  Furthermore, an April 2006 Dingess letter 
apprised the veteran of the need to show the nature and 
symptoms of his condition and the impact of his disability on 
his employment. 

Based on the above, the veteran can be expected to understand 
what was needed to support his claim, including the impact of 
his disability on his daily life and ability to work.

Moreover, the veteran demonstrated actual knowledge of what 
was needed to support his claim as reflected in his 
statements.  For example, in his substantive appeal, he 
explained how his disability affected his daily life by 
noting that his symptoms of vomiting and weight loss.  

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Board finds that all necessary development 
has been accomplished, and therefore appellate review may 
proceed without prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

The RO has obtained VA outpatient treatment records and 
military treatment records.  The veteran additionally 
submitted private treatment records.  He was also afforded a 
VA gastrointestinal examination in January 2005.   

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Lastly, with respect to the claim for acute plantar 
fasciitis, the Board finds that a remand for a VA examination 
is not in order.  While the evidence supports the first 
factor of 38 C.F.R. § 3.159(c)(4) (current disability), there 
is no competent evidence that the veteran's acute plantar 
fasciitis may be associated with military service.  Moreover, 
the Board finds that the medical evidence of record is 
sufficient to make a decision on the claim.  Therefore, 
remand for a VA examination is not warranted.


ORDER

An rating in excess of 10 percent for gastritis is denied.

New and material evidence having not been received, the 
request to reopen a claim of entitlement to service 
connection for acute plantar fasciitis is denied. 




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


